GANEY, District Judge.
This is a motion by the defendant to require production of certain statements of the plaintiff’s witnesses prior to trial.
After submission of briefs and arguments, it is determined that sufficient information is presently available to the defendant from which he can make additional answer or prepare for trial.
While it may be that at the trial of the cause sufficient showing will be made which will require the production of the statements then, the defendant’s motion to require their production now prior to trial is hereby denied.